



COURT OF APPEAL FOR ONTARIO

CITATION: Grant v. Saks, 2013 ONCA 334

DATE: 20130523

DOCKET: C56362

Goudge, Gillese and Pepall JJ.A.

BETWEEN

Gary Grant

Appellant

and

Uri Saks and 3780 14
th
Avenue Holdings
    Inc.

Respondents

Gary Grant, appearing in person

Heidi Rubin, for the respondents

Heard: May 22, 2013

On appeal from the judgment of Justice Susan E. Healey of
    the Superior Court of Justice, dated November 13, 2012.

APPEAL BOOK ENDORSEMENT

[1]

In our view there is no error in the reasons below.  We would therefore
    dismiss the appeal.

[2]

Costs to the respondent fixed at $2500 all in.


